Citation Nr: 1229088	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for vocal cord dysfunction/laryngeal dyskinesia.

2.  Whether the reduction of the evaluation for hemorrhoids from 10 percent to noncompensable, effective October 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1985 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in March 2011; a transcript of that hearing is associated with the claims file.

This case was last before the Board in May 2011, when it was remanded for further development.  That development having been completed, the case was returned to the Board for further appellate review at this time.  Unfortunately, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for vocal cord dysfunction/laryngeal dyskinesia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's disability rating of 10 percent for hemorrhoids was in effect from November 18, 2005 to October, 1, 2008, which is less than five years.

2.  The August 2007 and May 2011 VA examinations are at least as thorough as the February 2006 VA examination and are adequate for rating purposes.

3.  The preponderance of the evidence demonstrates that the Veteran's hemorrhoidal condition no longer demonstrates large or thrombosed hemorrhoids which are irreducible and frequently occur, with excessive redundant tissue; rather, the Veteran's symptomatology has improved, as has his ability to function in the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the Veteran's hemorrhoids from 10 percent to noncompensable, effective October 1, 2008, was proper, and the criteria for restoration of the 10 percent evaluation have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2008, which proposed to reduce his disability evaluation for his hemorrhoids and provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  A June 2008 letter also explained what type of information and evidence was needed to establish a disability rating and effective date, and provided the Veteran with the specific rating criteria that would be used in evaluating his hemorrhoids.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board additionally notes that this claim for propriety of the reduction was before the Board in May 2011, at which time it was remanded for further development to include obtaining ongoing VA treatment records and a VA examination of the Veteran's hemorrhoids.  Those VA treatment records have been associated with the record and the Veteran underwent a VA examination for his hemorrhoids in May 2011; the Board finds that examination adequate for rating purposes.  Accordingly, the Board finds that its remand order has been substantially complied with as to the hemorrhoid claim, and it may proceed to adjudicate upon the merits of that claim at this time.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Finally, the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  The Board finds that its duty under Bryant was fulfilled in the March 2011 hearing, and the Board significantly notes that no such allegations of violations of the duties under Bryant have been raised by the Veteran or his representative.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When a reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and to request a predetermination hearing.  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e).

In this regard, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction in February 2008, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  The evidence of record is negative for a response from the Veteran.  Thus, by a July 2008 final rating action, the RO reduced the disability rating for the Veteran's hemorrhoids from 10 percent to noncompensable.  The effective date of the reduction was October 1, 2008, which was the first day of the month after expiration of the 60-day period from the date of notice of the final rating action.  See 38 C.F.R. § 3.105(e). 

Further regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (5 years or more), any rating reduction must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  See 38 C.F.R. § 3.344(a), (b), (c) (2011); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases 38 C.F.R. § 3.344(c) states that reexamination disclosing improvement will warrant reduction in rating.

Specifically, when a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  Accordingly, sustained improvement in the disability need not be shown and an examination showing improvement in the disability may be the basis for the reduction.  Id.  The duration of the rating is measured from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

In this case, the 10 percent rating for the service-connected hemorrhoids became effective November 2005; therefore, the rating was not in effect for more than five years.  Consequently, with regard to the reduction, 38 C.F.R. § 3.344(c) applies.  

In Brown v. Brown, 5 Vet. App. 413 (1993), the United States Court of Appeals for Veterans Claims (Court) identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years.  Id. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id. at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id.

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  

A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Id. at 421.  Thus, the final question for the Board to consider is whether the preponderance of the evidence supported the reduction from 10 percent to noncompensable for the service-connected hemorrhoids. 

The Veteran's hemorrhoids are currently evaluated as noncompensable under Diagnostic Code 7336 for hemorrhoids.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a noncompensable rating is warranted for hemorrhoids (external or internal) where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.  A 20 percent evaluation, the maximum allowed, is warranted where hemorrhoids are present, with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2011). 

In this case, the Veteran's 10 percent evaluation was assigned on the basis of a February 2006 VA examination; service connection was awarded for hemorrhoids in a December 2006 rating decision and a 10 percent evaluation was assigned, effective November 18, 2005-the date on which the Veteran filed his claim for service connection.

In the February 2006 examination for both his irritable bowel syndrome and hemorrhoids, the Veteran reported having daily hard to pass stools with rectal bleeding.  On examination, he was shown to have six external hemorrhoidal tags.  His anal sphincter was spasmodic to inserting the rectal finger and able to pass the finger through the anal canal with only modest discomfort and pain.  He had what appeared to be a thrombosed hemorrhoid at 6 o'clock.  There was a rosette.  The examiner could not examine the Veteran's anal canal at that time to determine whether there were any internal hemorrhoids.  The Veteran was diagnosed with mixed hemorrhoids with bleeding, and it was noted that the Veteran's irritable bowel syndrome, which consisted of frequent, difficult-to-pass, hard stools, likely aggravated the Veteran's hemorrhoids and was the likely cause of his hemorrhoidal bleeding.  He was at least moderately impaired by his condition.

In connection with a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) which the Veteran raised in February 2007, the RO scheduled the Veteran for a hemorrhoidal examination in August 2007, which the Board notes was the basis of the reduction.  

In the August 2007 VA examination report, the examiner stated that according to the Veteran, with respect to his hemorrhoids, he continued to have intermittent problems with burning and itching.  The Veteran also indicated that he had small amounts of blood after bowel movements.  He noted that he used a hemorrhoid suppository approximately twice a week on account of his symptoms, with good response.  There was no history of a fistula in ano, neoplasm, proctitis, anal infections, rectal prolapse, or thrombosed hemorrhoids.  Upon physical examination, there was no evidence of malnutrition or signs of anemia.  Rectal examination revealed a small external hemorrhoid at 6 o'clock which was not reducible.  There was no thrombosis or evidence of any fissures or active bleeding. Sphincter tone was intact.  There was a small amount of brown-colored liquid stool at the anal verge.  The size of the lumen of the rectus and anus was normal.  The pertinent diagnosis was hemorrhoids. 

In the March 2001 Travel Board hearing, the Veteran testified that he had a fissure.  He also noted that he had anal bleeding two to three times a week.  The Veteran denied any anemia. 

Review of the Veteran's private and VA treatment records demonstrates that in April 2006 he had a thrombosed hemorrhoid and a fissure at that time.  However, since that time, the Veteran had not had any treatment for his hemorrhoids.  The Board notes that the Veteran has had many visits in connection with his irritable bowel syndrome, including diarrhea and hard stools, for which he is on a stool softener.

The Veteran underwent a VA examination of his hemorrhoids in May 2011, at which time the examiner noted the August 2007 examination, as well as previous examinations since 2000 which demonstrate that the Veteran initially had a fissure and was told he had hemorrhoids following a colonoscopy.  The Veteran reported flare- ups of his hemorrhoids 3-4 times a week, and stated that he saw blood in the toilet which was bright red.  The Veteran noted that there was not a history of hospitalization or surgery, trauma to the rectum or anus, neoplasms, obstetrical injury, spinal cord injury related to the rectum or anus, rectal prolapsed, recurrent anal infections, or proctitis; the Veteran did have a frequent history of rectal bleeding.  He also reported anal itching, burning, diarrhea, difficulty passing stools, pain and swelling.  The examiner noted that there was a history of hemorrhoids with persistent rectal bleeding, but no history of thrombosis.  

On examination, the Veteran did not have any hemorrhoids present, nor did he have an anorectal fistula, anal or rectal stricture, impaired sphincter, or rectal prolapse.  There was mild rectal leakage evidence externally at the anal sphincter.  Due to obese body habitus, the examiner was unable to palpitate more than the tip of the prostate internally, but no internal hemorrhoids were palpable from that test; the Veteran declined an anoscopic examination.  He was diagnosed with hemorrhoids with a moderate effect on his toileting activities; otherwise, the Veteran's hemorrhoids did not affect his activities of daily living.

In a June 2011 addendum, the May 2011 examiner clarified her VA examination findings, stating that the Veteran did not have any manifestation of large or thrombotic hemorrhoids; no hemorrhoids which were irreducible; no excessive or redundant tissue; no evidence of persistent bleeding, anemia or fissures; and, no evidence of fissuring on examination.  The examiner stated that the Veteran gave a subjective history of frequent recurrences based on persistent bleeding, though there was no evidence of such on examination to confirm this and that such can only be based on the Veteran's subjective history.  She stated that she had based the above findings on review of the claims file and examination of the Veteran.  She did note that the Veteran's recurrent diarrhea likely aggravated his symptoms.

On the basis of the foregoing, the Board finds that the Veteran's reduction was proper.  In the February 2006 examination, the Veteran had a thombosed hemorrhoid at 6 o'clock with several other hemorrhoidal skin tags noted at that time.  Such evidence more closely approximates to evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences, the criteria for 10 percent under Diagnostic Code 7336.  

However, beginning in August 2007, the examination on which the reduction was promulgated, the Veteran had a small hemorrhoid at 6 o'clock which was not reducible; however, that hemorrhoid was not thrombosed, nor was there any evidence of fissures.  Moreover, the Veteran was not shown to have any hemorrhoids on examination in May 2011; no fissures were noted at that time either.

While the Board has had frequent occurrences of rectal bleeding and other symptoms, such as burning, itching and pain, such symptomatology is more closely approximate to moderate symptomatology.  As there is no evidence of large or thrombosed hemorrhoids, which are irreducible, with excessive redundant skin and frequent occurrences of such hemorrhoids, the Board finds that the preponderance of the evidence demonstrates an improvement of the Veteran's hemorroidal symptomatology since the February 2006 examination on which his initial evaluation was assigned.  

Additionally, the Board notes that the August 2007 and May 2011 examinations are at least as thorough, if not more so, than the February 2006 examination.  

The Board also notes that the Veteran claims to have increased symptomatology as a result of frequent hard stools or diarrhea, but the medical evidence of record relates such symptomatology to the Veteran's irritable bowel syndrome rather than as a result of the Veteran's hemorrhoids.

Finally, while the Board acknowledges that the Veteran has stated that he had a fissure in the March 2011 hearing-and that he is competent to make such a statement-the Board specifically finds that lay evidence of a fissure to be not credible as to the Veteran's current disability picture.  The Board acknowledges that there is evidence of a fissure in April 2006; however, the more recent evidence demonstrates that there is no fissure currently and at least since August 2007.  Thus, while the Veteran had a fissure in the past, the Veteran's current disability picture with respect to hemorrhoids does not demonstrate any evidence of a fissure.

In summary, the Board finds that the Veteran's hemorrhoidal condition has improved, and that there has been improvement in his ability to function in ordinary conditions of life and work.  Accordingly, the Board finds that the preponderance of the evidence, particularly since the August 2007 VA examination, is more closely approximated to mild or moderate symptomatology for hemorrhoids, which is commensurate to a noncompensable evaluation under Diagnostic Code 7336; thus, the reduction of the Veteran's hemorrhoids from 10 percent to noncompensable, effective October 1, 2008, was proper in this case and restoration of that 10 percent evaluation must be denied.  See 38 C.F.R. §§ 3.105(e), 3.344(c), 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The reduction of the Veteran's hemorrhoids from 10 percent to noncompensable, effective October 1, 2008, was proper, and restoration of that evaluation is denied.


REMAND

In the Board's previous remand, it instructed that the Veteran undergo a VA examination for his vocal cord dysfunction claim; such was afforded to him in August 2011.  In the remand order, however, the Board asked that the examiner discuss the Veteran's contention that too much anesthesia was the cause of his vocal cord dysfunction.  The examiner's August 2011 opinion does not discuss that asserted cause of the Veteran's condition, nor does that opinion address his assertion that multiple interns incorrectly probed his throat during the June 2006 procedure.  In light of these deficiencies, the Board finds that an addendum opinion is necessary in order to obtain the noted opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Prescott VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his vocal cord dysfunction/laryngeal dyskinesia, to include the Mayo Clinic, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Furnish the Veteran's claims file to the August 2011 VA examiner in order to provide an addendum to the August 2011 VA examination report.  The examiner should specifically state in his addendum that he has reviewed the entire claims file, including this REMAND order as well as his previous VA examination report.

Following review of the claims file, the examiner should address the following:

(a) Whether the Veteran has an additional disability the result of any bronchoscopy/laryngoscopy performed by VA, to specifically include in June 2006, as well as before that in May 2006.  

The Board asks the examiner to specifically discuss the May 2006 VA records that demonstrate diagnoses for "likely vocal cord dysfunction" during hospitalization for dyspnea at that time.

(b) In conjunction with the above, the examiner should discuss the Veteran's contentions that his vocal cord dysfunction is a result of administration of too much anesthesia during his June 2006 laryngoscopy, or any prior scope performed in May 2006.

(c) If, and only if, the examiner finds that an additional disability resulted from any test performed by VA in May 2006 or June 2006, the examiner should address the Veteran's contentions that such is due to the VA's negligence, carelessness, lack of proper skill, error in judgment or other similar instance of fault in (1) administration of anesthesia; or (2) allowing any interns to perform the test instead of a certified medical professional (if such occurred).

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the August 2011 VA examiner is unavailable, an examiner of similar qualifications can render an addendum which addresses the above.  

If either the August 2011 examiner or any subsequent examiner cannot opine to the above without examination of the Veteran, then one should be scheduled and afforded to him.  If such is necessary, then the examiner should specifically address the above in their examination report in addition to any other appropriate findings.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for vocal cord dysfunction/laryngeal dyskinesia.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


